ORDER’
The Disciplinary Review Board having filed a report with the Court, recommending that ERNEST R. COSTANZO of CAMDEN and CHERRY HILL, who was admitted to the bar of this State in 1974, be suspended from the practice of law, and said ERNEST R. COSTANZO having been Ordered to Show Cause why he should not be temporarily suspended and sanctioned,
ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ERNEST R. COSTANZO of CAMDEN AND CHERRY HILL, who was admitted to the bar of this State in 1974, be suspended from the practice of law, and said ERNEST R., COSTANZO having been Ordered to Show Cause why he should not be temporarily suspended and sanctioned,
And said ERNEST R. COSTANZO having failed to appear on the return date of the Order to Show Cause,
And.good cause appearing;
*406It is ORDERED that ERNEST R. COSTANZO is hereby suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that respondent’s reinstatement to the practice of law shall be conditioned on his payment in full of all administrative costs, plus interest, together with a sanction of $250.00.